Title: From George Washington to Thaddeus Betts, 11 September 1782
From: Washington, George
To: Betts, Thaddeus


                        Gentlemen
                            Head Quarters VerPlank’s Point Septr 11. 1782.
                        
                        I am favored with your Letter of the 9th Instant, & much applaud the spirit you have manifested to assist in cutting off all kind of intercourse with the Enemy except at Dobbs Ferry.With respect to the Persons who lately came without a Flag from Loyd’s neck to Norwalk, I have to observe, that as this is the first instance that has come to my knowledge, I have not thought it absolutely necessary to detain them, but have advised Col. Canfield to write in the most pointed terms to the Commandt of Loyds Neck, that in case any other instance of this kind shall happen, or if any flag should in future be sent to that quarter under any pretext whatever, the Persons coming from the Enemy will be considered & held as Prisoners of War.And with regard to Leiut Quinton & the other Prisoners who came out on Parole I must inform you, Gentlemen, that at the same time, I do not consider myself authorized to interfere immediately, in Naval Exchanges, I cannot object to the exchange of the Persons in question thro’ the usual & proper channel—If the two Persons you mention are now in the Provost at West Point, they will soon be sent in with some other Prisoners to be accounted for.As to the intercourse you speak of, between Civil or other Characters & the Enemy on Long Island, I think it essential to acquaint you explicitly, it is my fixed opinion, that no reasons of oeconomy or expediency can warrant the Measure; and that every judicious & practicable plan should be devised to prevent it. I am Gentlemen with great consideration Your Most Obedt Servt.
                    